             Case 1:20-cv-03100-AT Document 9 Filed 04/21/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                               4/21/2020
------------------------------------------------------------------------X
TKK SHIPPING PTE LTD.,                                                  :
                                                                        :
                  Plaintiff,                                            :
         vs.                                                            :   Case No. 1:20-cv-3100
                                                                        :
SEVEN SEAS SPIRIT INC. d/b/a SEVEN SEAS                                 :   ORDER AUTHORIZING
YACHT TRANSPORT,                                                        :   ISSUANCE OF PROCESS
                                                                        :   OF MARITIME
                  Defendant.                                            :   ATTACHMENT AND
                                                                        :   GARNISHMENT
                                                                        :
----------------------------------------------------------------------X

        Having reviewed and considered Plaintiff TKK SHIPPING PTE LTD.’s Ex-Parte Motion

for Issuance of Process of Maritime Attachment and Garnishment and Verified Complaint,

together with the Attorney Declaration that the Defendant cannot be found in the District, and

finding that the conditions of Rule B of the Supplemental Rules for Certain Admiralty and

Maritime Claims of the Federal Rules of Civil Procedure appear to exist, the Court hereby:

        ORDERS the Clerk to issue Process of Maritime Attachment and Garnishment pursuant

to Rule B directing the United States Marshal to the Southern District of New York to attach all

property, tangible or intangible, belonging to Defendant, SEVEN SEAS SPIRIT INC. d/b/a

SEVEN SEAS YACHT TRANSPORT, comprised of debts, credits, or effects including but not

limited to: bank accounts, checks, payments made to, held or which may be receivable by, the said

garnishees on behalf of the said Defendant, monies, disbursement advances, goods or other

services, documents of title, shares of stock or other financial instruments and any other funds,

collateral or property of any kind belonging to, claimed by, or held for the benefit of, the

Defendant, within this District in an amount up to $102,404.40 pursuant to Supplemental Rule B

and the same be attached as may be found in the possession, custody or control of the garnishee(s)



                                                        1
Case 1:20-cv-03100-AT Document 9 Filed 04/21/20 Page 2 of 2
